      Case 3:16-cr-00051-HTW-FKB Document 36 Filed 05/01/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                                                         PLAINTIFF

VS.                                                      CRIMINAL NO. 3:16CR51-HTW-FKB

TERESA K. MALONE                                                                 DEFENDANT


                                 MOTION FOR CONTINUANCE


       COMES NOW the Defendant, Teresa K. Malone, by and through counsel, and moves the

Court pursuant to Rule 45 of the Federal Rules of Criminal Procedure for an order continuing the

date set for sentencing currently scheduled in the above-styled cause, and in support thereof

would show unto the Court the following:

   1. That Defendant is set to be sentenced regarding the above stated matter on Friday, May

       24, 2019, at 2:00 p.m.;

   2. That on that date, undersigned counsel would show that they have five (5) depositions to

       be taken;

   3. Additionally, Mr. Wheeler’s daughter’s graduation is also scheduled for May 24, 2019;

       and

   4. This motion is not made for the purpose of delay or harassment, but for the fair

       administration of justice.

      WHEREFORE, PREMISES CONSIDERED, your Defendant prays that this Motion for

Continuance be filed and that upon due consideration by this Court, an Order of Continuance

will be granted to your Defendant until further order of this Honorable Court.
      Case 3:16-cr-00051-HTW-FKB Document 36 Filed 05/01/19 Page 2 of 3



Respectfully submitted, this the 1st day of May, 2019.

                                             TERESA K. MALONE, Defendant


                                     By:     /s/James R. Franks, Jr.
                                             JAMES R. FRANKS, JR. MSB# 100156
                                             WILLIAM R. WHEELER, JR., MSB#10848
                                             Counsel for Defendant


OF COUNSEL:

WHEELER & FRANKS LAW FIRM, P.C.
114 South Broadway Street
Post Office Box 681
Tupelo, Mississippi 38802
Telephone: (662) 842-0380
Facsimile: (662) 842-7491
      Case 3:16-cr-00051-HTW-FKB Document 36 Filed 05/01/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I, James R. Franks, Jr., do hereby certify that I have this day filed via MEC the foregoing

Motion for Continuance which has sent a copy via email to:


                                    Darren J. LaMarca, Esq.
                                  Office of the U.S. Attorney
                                 501 E. Court Street, Ste. 4.430
                                   Jackson, MS 39201-5025



       This the 1st day of May, 2019.

                                                    /s/James R. Franks, Jr.
                                                    JAMES R. FRANKS, JR.
